DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-14, 19-23 and 25-29 in the reply filed on 1/10/2022 is acknowledged.  The traversal is on the ground(s) that: I) claim 30 is cancelled and there is not a search burden to searching and examining all the claims together given the overlap between the noninvasive molecular control and the methods directed to the noninvasive molecular control.
This is not found persuasive because the instant application is a 371 national stage entry of a filed PCT application. The restriction requirement is based on a lack of unity of invention. Furthermore, the requirements for a lack of unity finding do not require burden under 37 CFR 1.475.
New claims 33-35 depend from claim 1 of Group I and are included with the election of Group I.

Applicant's election with traverse of control markers that are nucleic acids in the reply filed on 1/10/2022 is acknowledged.  The traversal is on the ground(s) that the examiner has not established a search burden would be increased.  This is not found persuasive because the instant application is a 371 national stage entry of a filed PCT application. The election of species is based on a lack of unity of invention. 

Claims 5, 10 and 27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 1/10/2022.

The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claim 1 is objected to because of the following informalities:  the claim recites “the produced control marker” rather than “the produced first control marker”.
Appropriate correction is required.

Claim 1 is objected to because of the following informalities:  the formatting of the steps is such that some steps are indented, some are not and the “and” between the last two steps is at the start of line 14 rather the end of line 13. As a whole, the formatting renders the structure of the claimed method more difficult to read.
Appropriate correction is required.

11 is objected to because of the following informalities:  the claim lacks a colon after “comprising” in line 1 and a semicolon at the end of line 3 concluding the step of “selecting a second cell line”.
Appropriate correction is required.

Claim 19 is objected to because of the following informalities:  the claim recites “the sample” rather than “the control sample”.
Appropriate correction is required.

Claim 20 is objected to because of the following informalities:  the claim recites “the sample” rather than “the control sample”.
Appropriate correction is required.

Claim 24 is objected to because of the following informalities: the claim is an independent claim reciting “The method of analyzing…” rather than “A method of analyzing…”.
Appropriate correction is required.

Claim 24 is objected to because of the following informalities: the claim lacks the word “and” at the end of line 4 and a colon at the end of line 5.
Appropriate correction is required.

26 is objected to because of the following informalities: the claim recites “analyze” rather than “analyzing”.
Appropriate correction is required.

Claim 28 is objected to because of the following informalities: the formatting of the steps is such some steps are indented, some are not and in line 12, the “isolating” step continues from the previous step rather than having it start on a separate line as was done with the other steps. As a whole, the formatting renders the structure of the claimed method more difficult to read and follow.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 20 and 22-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.

Regarding claim 20, the claim states the sample is “human urine”. The instant specification does not describe, and the ordinary artisan would not appreciate, how to isolate control plasma from urine. Plasma is a component of blood not urine. The ordinary artisan would not have found applicant to be in possession of the subject matter of claim 20.
Regarding claim 22, the claim states the control sample is artificial plasma. The instant specification does not describe, and the ordinary artisan would not appreciate, how to isolate control plasma from artificial plasma. The ordinary artisan would not have found applicant to be in possession of the subject matter of claim 22.
Regarding claim 23, the claim states the sample is “synthetic urine”. The instant specification does not describe, and the ordinary artisan would not appreciate, how to isolate control plasma from synthetic urine. Plasma is a component of blood not synthetic urine. The ordinary artisan would not have found applicant to be in possession of the subject matter of claim 23.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-9, 11-14, 19-26, 28-29 and 33-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, in line 7, the claim recites “the produced control marker”. The recitation lacks proper antecedent basis as the claim previously refers to “the production of the first extracellular vesicle” and not to the production of the control marker.
Regarding claim 1, in line 8, the claim recites “the first control marker from the isolated first control marker”. It is unclear how the first control marker is quantified from itself. Second, the reference to “the isolated first control marker” lacks proper antecedent basis as the claims previously refers to “isolating the produced control marker”.
Regarding claim 1, the claim states “isolating the produced control marker from the selected first cell line”. The recitation lacks proper antecedent basis as the claim previously sets forth that a “control marker” is in a “first extracellular vesicle”.
Claims 2-4, 6-9, 11-14, 19-23 and 33-35 depend from claim 1 and are rejected for the same reasons outlined above.
Regarding claim 8, the claim recites the first selected cell line is “selected from the group comprising JAR, Tov 21 Q, and Detroit 532”. The use of the term “comprising” renders the scope of the Markush group unclear as to what other cell lines may be 
Regarding claim 11, the claim recites “the produced second control marker” in line 7. The recitation lacks proper antecedent basis as the claim previously refers to “the production of the first extracellular vesicle” and not to the production of the control marker.
Regarding claim 11, in line 8, the claim recites “the second control marker from the isolated first control marker”. It is unclear how the first control marker is quantified from itself. Second, the reference to “the isolated second control marker” lacks proper antecedent basis as the claims previously refers to “isolating the produced control marker”.
Regarding claim 11, the claim states “isolating the produced second control marker from the selected second cell line”. The recitation lacks proper antecedent basis as the claim previously sets forth that a “second control marker” is in a “second extracellular vesicle”. 
Regarding claim 22, it is unclear how one is to isolate plasma from artificial plasma. What is required of “artificial plasma” such that one can isolate plasma from it?
Regarding claim 24, the claim states “comparing an indicated percentage of the first control marker in the noninvasive molecular control to a predetermined threshold of the first control marker in the sample” in terms how the determining the presence or absence of the condition of interest is performed. It is unclear how the step of determining is related to the steps of quantifying a first control marker in the sample and in the noninvasive molecular control. Is an indicated percentage of the first control 
Regarding claim 24, the claim states “the predetermining of the noninvasive molecular control comprises:…”. The recitation lacks proper antecedent basis as the claim does not previously set forth a step of “predetermining the noninvasive molecular control”.
Furthermore, the only mention of “predetermine” in any context is “a predetermined threshold of the first control marker in the sample”. However, the steps for “predetermining the noninvasive molecular control” conclude with a combining step that aims to “produce the noninvasive molecular control”. It is unclear how “a predetermined threshold of the first control marker in the sample” relates to steps aimed to produce the noninvasive molecular control”. The noninvasive molecular control and the sample are two separate elements.
Regarding claim 24, in line 13, the claim recites “the produced first control marker”. The recitation lacks proper antecedent basis as the claim previously refers to “the production of the first extracellular vesicle” and not to the production of the control marker.
Regarding claim 24, the claim states “isolating the produced first control marker from the selected first cell line”. The recitation lacks proper antecedent basis as the claim previously sets forth that a “control marker” is in a “first extracellular vesicle”. 
Regarding claim 24, in line 14, the claim recites “the first control marker from the isolated first control marker”. It is unclear how the first control marker is quantified from itself. Second, the reference to “the isolated first control marker” lacks proper antecedent basis as the claims previously refers to “isolating the produced first control marker”.
Claims 25-26 and 29 depend from claims 24 and are rejected for the same reasons outlined above.
Regarding claim 28, the claim states “comparing an indicated percentage of the secondary control marker in the noninvasive molecular control to a predetermined threshold of the first control marker in the sample” in terms how the determining the presence or absence of the condition of interest is performed. It is unclear how the step of determining is related to the steps of quantifying a first control marker in the sample and in the noninvasive molecular control. Is an indicated percentage of the first control marker in the noninvasive molecular control related to the quantifying of the first control marker in the noninvasive molecular control? Is the predetermined threshold of the first control marker in the sample related to the quantifying of the first control marker in the sample?
Regarding claim 28, the claim states “the predetermining of the noninvasive molecular control comprises:…”. The recitation lacks proper antecedent basis as the claim does not previously set forth a step of “predetermining the noninvasive molecular control”.
Furthermore, the only mention of “predetermine” in any context is “a predetermined threshold of the control marker in the sample”. However, the steps for 
Regarding claim 28, in starting line 12, the claim recites “the produced control marker”. The recitation lacks proper antecedent basis as the claim previously refers to “the production of extracellular vesicles” and not to the production of the control marker.
Regarding claim 28, the claim states “isolating the produced first control marker from the selected first cell line”. The recitation lacks proper antecedent basis as the claim previously sets forth that a “control marker” is in a “first extracellular vesicle”. 
Regarding claim 28, in line 14, the claim recites “the first control marker from the isolated first control marker”. It is unclear how the first control marker is quantified from itself. Second, the reference to “the isolated first control marker” lacks proper antecedent basis as the claims previously refers to “isolating the produced first control marker”.
Regarding claim 28, the claim recites “the selected first cell line” in lines 12 and 13. The recitation lacks proper antecedent basis as the claim previously set forth “pre-selecting a first cell line”.
Regarding claim 28, the claim states “isolating the produced second control marker from the second selected first cell line” in line 23. The recitation lacks proper antecedent basis as the claim previously sets forth that a “control marker” is in a “second extracellular vesicle”. 
Regarding claim 28, in starting line 23, the claim recites “the produced second control marker”. The recitation lacks proper antecedent basis as the claim previously refers to “the production of extracellular vesicles” and not to the production of the control marker.
Regarding claim 28, in line 24, the claim recites “the first control marker from the isolated first control marker”. It is unclear how the first control marker is quantified from itself. Second, the reference to “the isolated first control marker” lacks proper antecedent basis as the claims previously refers to “isolating the produced first control marker”.
Regarding claim 28, the claim recites “the selected second cell line” in lines 22 and 23. The recitation lacks proper antecedent basis as the claim previously set forth “pre-selecting a second cell”.

Improper Markush Rejection
	Claim 8 is rejected on the judicially-created basis that it contains an improper Markush grouping of alternatives.  See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature.  The members of the improper Markush grouping do not share a substantial feature and/or a common use that flows from the substantial structural feature for the following reasons: 

In response to this rejection, Applicant should either amend the claim(s) to recite only individual species or grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claims(s) in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature.  This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. §134 and 37 CFR 41.31(a)(1) (emphasis provided).

Conclusion
	No claims allowed.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712700731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH G. DAUNER/Primary Examiner, Art Unit 1634